Citation Nr: 0830077	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for leukemia as a result 
of exposure to ionizing radiation.  

2.	Entitlement to service connection for multiple myeloma as 
a result of exposure to ionizing radiation.  

3.	Entitlement to service connection for lymphoma as a result 
of exposure to ionizing radiation.  

4.	Entitlement to service connection for cancer of the 
thyroid as a result of exposure to ionizing radiation.  

5.	Entitlement to service connection for cancer of the 
esophagus as a result of exposure to ionizing radiation.  

6.	Entitlement to service connection for cancer of the liver 
as a result of exposure to ionizing radiation.  

7.	Entitlement to service connection for cancer of the lungs 
as a result of exposure to ionizing radiation.  

8.	Entitlement to service connection for cancer of the 
urinary bladder as a result of exposure to ionizing 
radiation.  

9.	Entitlement to service connection for cancer of the colon 
as a result of exposure to ionizing radiation.  

10.	Entitlement to service 
connection for cancer of the stomach as a result of exposure 
to ionizing radiation.  

11.	Entitlement to service 
connection for cancer of the pharynx as a result of exposure 
to ionizing radiation.  

12.	Entitlement to service 
connection for cancer of the small intestines as a result of 
exposure to ionizing radiation.  

13.	Entitlement to service 
connection for cancer of the pancreas as a result of exposure 
to ionizing radiation.  

14.	Entitlement to service 
connection for cancer of the male breast as a result of 
exposure to ionizing radiation.  

15.	Entitlement to service 
connection for cancer of the bile ducts as a result of 
exposure to ionizing radiation.  

16.	Entitlement to service 
connection for cancer of the gallbladder as a result of 
exposure to ionizing radiation.  

17.	Entitlement to service 
connection for cancer of the salivary gland as a result of 
exposure to ionizing radiation.  

18.	Entitlement to service 
connection for cancer of the brain as a result of exposure to 
ionizing radiation.  

19.	Entitlement to service 
connection for type 2 diabetes mellitus as a result of 
exposure to ionizing radiation.  

20.	Entitlement to service 
connection for hypertension as a result of exposure to 
ionizing radiation.  

21.	Entitlement to service 
connection for vision loss as a result of exposure to 
ionizing radiation.  

22.	Entitlement to service 
connection for headaches as a result of exposure to ionizing 
radiation.  

23.	Entitlement to service 
connection for bilateral hearing loss as a result of exposure 
to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1958. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2003 and July 2003 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The Board notes that the veteran's 
original claim included a claim for service connection for 
squamous cell carcinoma of the left forearm.  Service 
connection for this issue was granted in a March 2008 rating 
decision.  

In April 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed. 

Based on a motion presented during the hearing, this appeal 
was advanced on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).  Unfortunately, the 
veteran's claims file was not immediately transferred to the 
Board after the hearing.  The Board apologizes for the delay 
in the adjudication of this claim.

The Board also received additional evidence from the veteran 
during the April 2008 hearing.  The evidence was accompanied 
by a waiver of the veteran's right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2007).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues 
on appeal.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.	The competent medical evidence does not show a current 
diagnosis of leukemia.  

2.	The competent medical evidence does not show a current 
diagnosis of multiple myeloma.

3.	The competent medical evidence does not show a current 
diagnosis of lymphoma.  

4.	The competent medical evidence does not show a current 
diagnosis of cancer of the thyroid.

5.	The competent medical evidence does not show a current 
diagnosis of cancer of the esophagus.

6.	The competent medical evidence does not show a current 
diagnosis of cancer of the liver.

7.	The competent medical evidence does not show a current 
diagnosis of cancer of the lungs.

8.	The competent medical evidence does not show a current 
diagnosis of cancer of the urinary bladder.

9.	The competent medical evidence does not show a current 
diagnosis of cancer of the colon.

10.	The competent medical evidence does not show a 
current diagnosis of cancer of the stomach.

11.	The competent medical evidence does not show a 
current diagnosis of cancer of the pharynx.

12.	The competent medical evidence does not show a 
current diagnosis of cancer of the small intestines.

13.	The competent medical evidence does not show a 
current diagnosis of cancer of the pancreas.

14.	The competent medical evidence does not show a 
current diagnosis of cancer of the male breast.

15.	The competent medical evidence does not show a 
current diagnosis of cancer of the bile ducts.

16.	The competent medical evidence does not show a 
current diagnosis of cancer of the gallbladder.

17.	The competent medical evidence does not show a 
current diagnosis of cancer of the salivary gland.

18.	The competent medical evidence does not show a 
current diagnosis of cancer of the brain.

19.	The competent medical evidence does not show that 
diabetes mellitus Type 2 manifested in service, within one 
year after service or is related to service, including 
radiation exposure in service. 

20.	The competent medical evidence does not show that 
hypertension manifested in service, within one year after 
service or is related to service, including radiation 
exposure in service.  

21.	The competent medical evidence does not show a 
current disability manifested by vision loss.  

22.	The competent medical evidence does not show a 
current disability manifested by headaches.  

CONCLUSIONS OF LAW

1.	Leukemia was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 
3.311 (2007).

2.	Multiple myeloma was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(d), 3.311 (2007).

3.	Lymphoma was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 
3.311 (2007).

4.	Cancer of the thyroid was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(d), 3.311 (2007).

5.	Cancer of the esophagus was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(d), 3.311 (2007).

6.	Cancer of the liver was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(d), 3.311 (2007).

7.	Cancer of the lungs was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(d), 3.311 (2007).

8.	Cancer of the urinary bladder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.309(d), 3.311 (2007).

9.	Cancer of the colon was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(d), 3.311 (2007).

10.	Cancer of the stomach was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2007).

11.	Cancer of the pharynx was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2007).

12.	Cancer of the small 
intestines was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 
3.311 (2007).

13.	Cancer of the pancreas was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2007).

14.	Cancer of the male breast 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 
(2007).

15.	Cancer of the bile ducts was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2007).

16.	Cancer of the gallbladder 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 
(2007).

17.	Cancer of the salivary gland 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 
(2007).

18.	Cancer of the brain was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2007).

19.	Diabetes mellitus was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 1112, 
1116 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

20.	Hypertension was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 1112, 
1116 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

21.	Vision loss was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

22.	Headaches were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  Supplemental letters 
were also sent in September 2002, and July 2004.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was provided with this notice in 
March 2006.  Any error regarding this notice was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, except regarding the claim for service 
connection for hearing loss as described in the remand 
portion of this decision, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained service 
medical records, DD Form 214, private medical records and VA 
medical records.  The veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The appellant was afforded a VA medical examination in 
January 2003 regarding his claims for various cancers.  
Regarding his claims for service connection for diabetes, 
hypertension, vision loss, and headaches, the service medical 
records do not indicate chronic disabilities.  He had 
complaints of headaches on one occasion in service; however 
he was diagnosed with influenza.  No chronic disability was 
noted at the separation examination.  Additionally, the 
objective medical evidence of record does not show vision 
loss or headaches after service.  In view of the objective 
evidence of record, the Board finds the veteran's current 
assertions alone in the face of this objective do not require 
VA to provide an examination.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Cancers

The veteran claims service connection for leukemia, multiple 
myeloma, lymphoma, cancer of the thyroid, cancer of the 
esophagus, cancer of the liver, cancer of the lungs, cancer 
of the urinary bladder, cancer of the colon, cancer of the 
stomach, cancer of the pharynx, cancer of the small 
intestines, cancer of the pancreas, cancer of the male 
breast, cancer of the bile ducts, cancer of the gallbladder, 
cancer of the salivary gland and cancer of the brain 
(collectively referred to as "cancers") due to exposure to 
ionizing radiation in service.  

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

First, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 C.F.R. § 3.309(d)(3)(i), (ii).  In 
this case, the service records indicate that the veteran 
participated in Operation Hardtack at Eniwetok Proving 
Grounds in the Marshall Islands in the spring and summer 
1958.  The Defense Threat Reduction Agency (DTRA) determined 
in a letter dated in December 2007 that the total skin dose 
to any area (beta + gamma) was 550 rem.  Therefore, the Board 
finds that the veteran is a radiation-exposed veteran.  

Diseases specific to radiation-exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

Finally, and notwithstanding the above, the United States 
Court of Appeals for the Federal Circuit (Court) has held 
that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee, 34 F.3d at 1043-1044.  Thus, the 
Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether his disability is otherwise the result of 
active service.  In other words, the fact that the veteran 
may not meet the requirements of a presumptive regulation 
would not in and of itself preclude him from establishing 
service connection as he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation.

In this case, however, the medical evidence does not show 
that the veteran has been diagnosed with leukemia , multiple 
myeloma, lymphoma, cancer of the thyroid, cancer of the 
esophagus, cancer of the liver, cancer of the lungs, cancer 
of the urinary bladder, cancer of the colon, cancer of the 
stomach, cancer of the pharynx, cancer of the small 
intestines, cancer of the pancreas, cancer of the male 
breast, cancer of the bile ducts, cancer of the gallbladder, 
cancer of the salivary gland or cancer of the brain.  The 
January 2003 VA Compensation and Pension Examination shows 
that the veteran does not have current diagnoses of these 
cancers.  There is no other medical evidence of record 
showing diagnoses of these diseases.  The veteran also 
testified in the April 2008 hearing that he has not been 
diagnosed with cancer, except squamous cell carcinoma for 
which he is service connected.  As the veteran has not been 
diagnosed with a disease specific to radiation-exposed 
veterans, or a "radiogenic disease," service connected 
cannot be presumed.   See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§§ 3.309(d), 3.311.  Additionally, direct service connection 
cannot be granted for these disabilities because there is no 
current diagnosis of a disability.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Furthermore, there was no evidence in the service medical 
records of these cancers.  The July 1955 and November 1958 
in-service examinations do not show complaints of, treatment 
for, or diagnoses of these diseases in service.  There is 
also no nexus between the cancers and service.  The January 
2003 VA Compensation and Pension Examination does not link 
any of the previously mentioned cancers or disabilities to 
service.  There is no other medical evidence of records 
linking the aforementioned diseases to service.  

The Board has considered the veteran's contention that he is 
entitled to service connection for these cancers.  However, 
as a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as a diagnosis or etiology of a 
disease.  While a layman such as the veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide a diagnosis.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

As the preponderance of the evidence is against the claims 
for cancers because there are no diagnoses, the benefit-of-
the-doubt rule does not apply and the veteran's claim for 
service connection for leukemia, multiple myeloma, lymphoma, 
cancer of the thyroid, cancer of the esophagus, cancer of the 
liver, cancer of the lungs, cancer of the urinary bladder, 
cancer of the colon, cancer of the stomach, cancer of the 
pharynx, cancer of the small intestines, cancer of the 
pancreas, cancer of the male breast, cancer of the bile 
ducts, cancer of the gallbladder, cancer of the salivary 
gland and cancer of the brain must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Diabetes Mellitus and Hypertension

The veteran has current diagnoses of diabetes mellitus and 
hypertension.  The VA medical records show ongoing treatment 
for diabetes mellitus Type 2 and hypertension.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
chronic diseases such as diabetes mellitus and hypertension 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  The medical evidence of record 
does not show that the veteran was diagnosed with diabetes 
mellitus or hypertension within one year after service.  The 
evidence of record also does not show continuity of symptoms 
of hypertension or diabetes since service.  Therefore, 
service connection cannot be presumed for a chronic disease.  

The Board notes that diabetes mellitus and hypertension are 
also not diseases specific to radiation-exposed veterans 
under 38 C.F.R. §§ 3.309(d).  Diabetes mellitus and 
hypertension are also not considered "radiogenic diseases" 
under 38 C.F.R. §§ 3.311.  Therefore, service connection 
cannot be presumed as due to radiation exposure in service.  

Regarding direct service connection, the service medical 
records do not show treatment for symptoms of diabetes or 
hypertension.  The July 1955 and November 1958 in-service 
examinations clinically evaluated the veteran as normal in 
all areas of examination.  There were no complaints or 
symptoms of hypertension or diabetes in the service medical 
records.  

Additionally, the competent medical evidence of record does 
not show that diabetes mellitus or hypertension is related to 
service.  No doctor has ever opined that diabetes or 
hypertension was related to any remote incident in service.  
Without competent medical evidence linking the veteran's 
disability to service, service connection is not warranted.  

The Board has also considered the contentions of the veteran 
that his claimed disabilities should be service connected.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion relating that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply and the 
veteran's claim for service connection for diabetes mellitus 
and hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Vision Loss and Headaches 

The veteran claims he has loss of vision and headaches 
because of radiation exposure in service.  The medical 
evidence of record, however, does not show that the veteran 
has vision loss or a disability manifested by headaches.  
There is no diagnosis of or treatment for vision loss in the 
VA treatment records.  The VA treatment records also do not 
show treatment for headaches.  Without a current diagnosis of 
vision loss or headaches, service connection cannot be 
granted.  Additionally, neither vision loss or headaches are 
associated with radiation exposure.  See 38 C.F.R. § 3.309, 
3.311.  

The Board has considered the contentions of the veteran that 
he has vision loss and headaches that were caused by service  
The veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion or diagnoses.  See 
Espiritu, supra.  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Id.  The Board notes that while the veteran is competent to 
report symptoms, he does not have medical expertise and 
therefore cannot provide a competent opinion regarding 
diagnosis or causation of his disabilities.  

As the medical evidence of record lacks a diagnosis of vision 
loss or headaches, the preponderance of the evidence is 
against the veteran's claims and the benefit-of-the-doubt 
rule does not apply.  Therefore, the veteran's claims for 
service connection for vision loss and headaches must be 
denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for leukemia as a result of exposure to 
ionizing radiation is denied.  

Service connection for multiple myeloma as a result of 
exposure to ionizing radiation is denied.  

Service connection for lymphoma as a result of exposure to 
ionizing radiation is denied.  

Service connection for cancer of the thyroid as a result of 
exposure to ionizing radiation is denied.  

Service connection for cancer of the esophagus as a result of 
exposure to ionizing radiation is denied.  

Service connection for cancer of the liver as a result of 
exposure to ionizing radiation is denied.  

Service connection for cancer of the lungs as a result of 
exposure to ionizing radiation is denied.  

Service connection for cancer of the urinary bladder as a 
result of exposure to ionizing radiation is denied.  

Service connection for cancer of the colon as a result of 
exposure to ionizing radiation is denied.  

Service connection for cancer of the stomach as a result of 
exposure to ionizing radiation is denied.  

Service connection for cancer of the pharynx as a result of 
exposure to ionizing radiation is denied.  

Service connection for cancer of the small intestines as a 
result of exposure to ionizing radiation is denied.  

Service connection for cancer of the pancreas as a result of 
exposure to ionizing radiation is denied.  

Service connection for cancer of the male breast as a result 
of exposure to ionizing radiation is denied.  

Service connection for cancer of the bile ducts as a result 
of exposure to ionizing radiation is denied.  

Service connection for cancer of the gallbladder as a result 
of exposure to ionizing radiation is denied.  

Service connection for cancer of the salivary gland as a 
result of exposure to ionizing radiation is denied.  

Service connection for cancer of the brain as a result of 
exposure to ionizing radiation is denied.  

Service connection for type 2 diabetes mellitus as a result 
of exposure to ionizing radiation is denied.  

Service connection for hypertension as a result of exposure 
to ionizing radiation is denied.  

Service connection for vision loss as a result of exposure to 
ionizing radiation is denied.  

Service connection for headaches as a result of exposure to 
ionizing radiation is denied.  


REMAND

The veteran claims that acoustic trauma and/or radiation 
exposure in service caused his bilateral hearing loss.  A 
private audiological examination in June 2003 shows that the 
veteran has a current bilateral hearing loss disability.  

The service records show that the veteran was aboard the USS 
M.W. Wood (DDR-715) and the USS Monticello (LSD-35).  His 
military occupational specialty was assembler.  The veteran 
was involved in Operation Hardtack at Eniwetok Proving 
Grounds in the Marshall Islands in the spring and summer 
1958.  The veteran testified that he was not given hearing 
protection in service during the atomic explosions.  The 
veteran testified that he witnessed 34 atomic bombs.  

As there is a current hearing loss disability and evidence of 
possible acoustic trauma in service, the Board finds that a 
VA examination is warranted to determine the etiology of the 
veteran's hearing loss.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialists to determine the 
nature and etiology of the bilateral 
hearing loss.  The claims file must be 
made available to and reviewed by the 
specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
bilateral hearing loss is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by service.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


